

TWELFTH AMENDMENT TO LEASE AND ACKNOWLEDGMENT TO STANDARD LEASE AGREEMENT
(OFFICE)


Gold Pointe Corporate Center, 11919 Foundation Place, Gold River, CA 95670


This Twelfth Amendment to Standard Lease Agreement (Office) (“Twelfth
Amendment”) is entered into this 28th day of August, 2020, by and between
Carlsen Investments, LLC, a California limited liability company as successor in
interest to Gold Pointe E, LLC, a California limited liability company
(“Landlord”) and eHealth Insurance Services, Inc., a Delaware corporation
(“Tenant”).


R E C I T A L S:


WHEREAS, Tenant and Landlord’s predecessor in interest entered into that certain
Lease and Acknowledgment to Standard Lease Agreement dated June 10, 2004 (the
“Original Lease”) for the premises located at 11919 Foundation Place, Gold
River, California (the “Building”) as more particularly described in the Lease
(the “Premises”). The Original Lease as amended is referred to herein as the
“Lease”. Landlord’s predecessor in interest assigned its interest in the Lease
to Landlord.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, do hereby agree as follows:


1.Parking. Section 5 of that certain Eleventh Amendment to Standard Lease
Agreement, dated January 1, 2020 (the “Eleventh Amendment”) is hereby amended to
provide that the parking to be provided under the Lease to Tenant at no charge
shall be 256 spaces at the Building (“Base Parking”) with an additional 96
spaces (“Extra Spaces”) at the Tributary Point Site at no charge. The total
parking effective July 27, 2020 shall be 352 spaces at no charge to the Tenant.


1

--------------------------------------------------------------------------------



2.Tenant Improvement Allowance.


Section 6 of the Eleventh Amendment requires Landlord to provide an allowance of
            $800,000.00 (“Allowance”) to Tenant in connection with the design
and construction of certain improvements to the Premises. Section 6 also allows
the Tenant to elect to apply all or any portion of the Allowance to the Base
Rent. Tenant hereby elects to apply the entire Allowance to future Base Rent
obligations due under the Lease beginning with the Base Rent payment due on
October 1, 2020 and thereafter as follows (such credit being sometimes referred
to herein as the “Total Base Rent Credit”):



Base Rent due October 1, 2020$137,157.00 Base Rent due November 1,
2020$137,157.00 Base Rent due December 1, 2020$137,157.00 Base Rent due January
1, 2021$140,317.00 Base Rent due February 1, 2021$140,317.00 Base Rent due March
1, 2021$107,895.00 Total Credit$800,000.00 




Tenant will be responsible for payment of the balance of the Base Rent in the
sum of $32,422.00 due under the terms of the Lease for the payment due on March
1, 2021, and, will then continue to pay the total Rent due under the terms of
the Lease from and after April 1, 2021. In addition, Tenant will be obligated to
pay any other Additional Rent or other payments due under the terms of the Lease
over and above the Base Rent during the period that the Allowance is being
credited to the Base Rent.


In return Landlord, including its successors and assigns, will no longer be
obligated to perform the improvements for Tenant contemplated under Section 6 of
the Eleventh Amendment. Notwithstanding the foregoing, if Tenant elects to
perform improvements to the Premises, then (i) the provisions of Section 10(a)
of the Lease will apply to the design, permitting, and construction of such
improvements, however, notwithstanding anything to the contrary in the Lease,
Tenant shall not be required to remove such improvements at the expiration or
earlier termination of the Lease and (ii) Landlord shall continue to be
obligated to reimburse Tenant for any of the following costs incurred by Tenant
in connection with the performance of such improvements: (a) costs attributable
to improvements installed outside the walls of the Building, unless such
improvements are specifically requested and designed by Tenant (as opposed to
costs to correct existing violations of law or upgrades triggered by Tenant’s
improvements and imposed by the applicable governmental authority, which shall
be Landlord’s responsibility); (b) costs incurred due to the presence of
hazardous materials in the Premises or the surrounding area; and (c) costs to
bring the Premises and areas exterior to the Building into compliance with
applicable laws and restrictions, including, without limitation, the Americans
with Disabilities Act and environmental laws, unless such improvements are
specifically requested and designed by Tenant (as opposed to costs to correct
existing violations of law or upgrades triggered by Tenant’s improvements and
imposed by the applicable governmental authority, which shall be Landlord’s
responsibility).


2

--------------------------------------------------------------------------------



Landlord has entered into that certain Purchase and Sale Agreement and Joint
Escrow Instructions dated as of May 22, 2020 with the Davies-Torrance Trust,
Dated November 2, 2019 Davies-Torrance Trust, Dated November 2, 2019 with
respect to the sale and transfer of the Building and the Lease to the purchaser
thereunder or its assignee (the “Sale”), which Sale is expected to close escrow
in September 2020. Notwithstanding the foregoing provisions of this Paragraph,
if the Sale closes escrow on or prior to October 1, 2020, Landlord shall pay to
Tenant from the proceeds of the escrow the entire Allowance in the amount of
$800,000, and, if Tenant receives such payment, then Tenant shall not be
entitled to the Total Base Rent Credit specified above and Tenant will remain
responsible to pay all Base Rent and Additional Rent due under the Lease to the
new owner as directed by Landlord. If the Sale closes at any time after October
1, 2020 but prior to the full application of the Total Base Rent Credit as set
forth above, then Landlord shall pay to Tenant from the proceeds of the escrow
an amount equal to the then unapplied amount of the Total Base Rent Credit, and,
if Tenant receives such payment, then Tenant shall not be entitled to the
remaining Total Base Rent Credit and Tenant will remain responsible to pay all
Base Rent and Additional Rent due under the Lease to the new owner as directed
by Landlord during the period as to which such remaining Total Base Rent Credit
would have been applied.


3.Inconsistencies. This Twelfth Amendment is intended to modify the Lease and
shall be deemed to amend any language in the Lease or its amendments which is
contrary to the provisions set forth herein. Any covenant or provision of the
Lease which is not inconsistent with this Twelfth Amendment shall remain in full
force and effect.
4.Counterparts. This Twelfth Amendment may be executed in any number of
counterparts all of which taken together shall constitute one and the same
instrument. A facsimile signature on this twelfth Amendment shall be binding as
an original.




    [remainder of page intentionally left blank; signatures appear on following
page]










































3

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Twelfth Amendment is executed the day and year first
written above.




LANDLORD:


CARLSEN INVESTMENTS, LLC,
a California limited liability company



By:/s/ James R. CarlsenName:James R. CarlsenIts:Managing MemberDate
Signed:8/28/2020









TENANT:


EHEALTH INSURANCE SERVICES, INC.,
a Delaware corporation





By:/s/ David K. FrancisName:David K. FrancisIts:COODate Signed:8/28/2020





4